Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 84-103 are pending. 

Applicant’s election of Group I that read on (A) SEQ ID NOs: 240 and 241 as the VH and VL for the first CD3 binding region, (B) SEQ ID NO: 165 and 169 as the VH and VL for the second (HER2) binding region, (C) K409 in the Fc region, F405 for the second Fc region or F405 in the first Fc and K409 in the second Fc region, (D) SEQ ID NO: 247 for both Fc regions, (F) Asn-linked glycosylation, (G) the bispecific antibody is unconjugated, in the reply filed on December 9, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Upon reconsideration, claim 96, drawn to conjugated antibody has been rejoined with the elected Group I.  The species of Fc has been extended to include SEQ ID NO: 256 (claim 91).  

Claims 97-98 and 100-103 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 84-96 and 99, drawn to a particular bispecific antibody that read on (A) SEQ ID NOs: 240 and 241 as the VH and VL for the first CD3 binding region, (B) SEQ ID NO: 165 and 169 as the VH and VL for the second (HER2) binding region, (C) K409 in the Fc region, F405 for the second Fc region or F405 in the first Fc and K409 in the second Fc region, (D) SEQ ID NO: 247 for both Fc regions, (F) Asn-linked glycosylation, (G) the bispecific antibody is unconjugated, are being acted upon in this Office Action.    

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 9, 2021 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings were received on May 13, 2020.  These drawings are acceptable. 

Specification
The substitute specification filed on May 13, 2020 has been entered. 
Applicants should amend the first line of the specification to update the relationship between the instant application and 15/599,395, filed May 18, 2017, which is now abandoned, and 14/112,859, filed February 12, 2014, which is now abandoned. 
The disclosure is objected to because of the following inconsistencies:  a sequence identifier SEQ ID NO: 256 cannot represent two different sequences IgG1m(a) and VH b12.  In this case, the substitute specification discloses at page 57.

    PNG
    media_image1.png
    78
    672
    media_image1.png
    Greyscale

However, at page 120, the substitute specification discloses:

    PNG
    media_image2.png
    97
    663
    media_image2.png
    Greyscale


Applicant is also requested to review the lengthy specification to ensure that the sequence identifier match the sequence in the specification and the current Sequence Listing.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 91 and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The recitation of “SEQ ID NO: 256 (IgG1m(a))” in claim 91 is indefinite because IgG1m(a) is NOT SEQ ID NO: 256.  The specification discloses SEQ ID NO: 256 is a heavy chain variable region from antibody b12, see p. 120, in particular.  Amending claim 91 to recite SEQ ID NO: 247 (IgG1m(a)) would obviate this rejection. 
Claim 94 recites the limitation "except for the specified mutations" in claim 87.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 84-90, 92-93, 95-96 and 99 are rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by US Patent 9,862,769 (Goeij et al hereafter, claiming priority to May 27, 2010; PTO 892).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claims 84(a) and 85(a), Goeij et al teach a bispecific antibody comprising HER2 antibody 169 with CD3 antibody “huCLB-T3/4,” including IgG1-HER2-169-K409RxIgG1-hu-CLB-T3/4-F405L and IgG1-HER2-169-K409RxIgG1-hu-CLB-T3/4-N297Q-F405L (col. 28, lines 1-55; claims 13-15, col. 28, Example 25). 
The reference HER2 binding region comprises a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 164, which is identical to the claimed SEQ ID NO: 165, see sequence alignment below:
US-13-700-341A-164

  Query Match             100.0%;  Score 663;  DB 11;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGESLKISCKASGYSFHFYWIGWVRQMPGKGLEWMGSIYPGDSDTRY 60

Db          1 EVQLVQSGAEVKKPGESLKISCKASGYSFHFYWIGWVRQMPGKGLEWMGSIYPGDSDTRY 60

Qy         61 RPSFQGQVTISADKSISTAYLQWTSLKASDTAIYYCARQRGDYYYFYGMDVWGQGTTVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RPSFQGQVTISADKSISTAYLQWTSLKASDTAIYYCARQRGDYYYFYGMDVWGQGTTVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

The reference VH region comprises the CDR1, CDR2 and CDR3 sequences identical to the claimed SEQ ID NO: 166, 167 and 168, respectively, see sequences above in bold.
The VL comprises the amino acid sequence of SEQ ID NO: 165, which is identical to the claimed SEQ ID NO: 169, respective, see sequence alignment below:
US-13-700-341A-165

  Query Match             100.0%;  Score 549;  DB 11;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPGTLSLSPGERATLSCRASQSVSSSYLAWYQQKPGQVPRLLIYGASSRATGIP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPGTLSLSPGERATLSCRASQSVSSSYLAWYQQKPGQVPRLLIYGASSRATGIP 60

Qy         61 DRFSGSGSGTDFTLTISRLEPEDFAVYYCQQYGSSLTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSGSGTDFTLTISRLEPEDFAVYYCQQYGSSLTFGGGTKVEIK 107

The reference VH region comprises the CDR1, CDR2 and CDR3 sequences identical to the claimed SEQ ID NO: 170, GAS and 171, respectively, see sequences above in bold.
Regarding claim 86 (a), Goeij et al teach the CD3 binding domain “huCLB-T3/4” (aka second antigen binding region) comprises a VH of SEQ ID NO:173 and VL of SEQ ID NO:174 that are identical to instant SEQ ID NOs:240 and 241, respectively (col. 25, lines 53-60). 
US-13-700-341A-173 (VH)

  Query Match             100.0%;  Score 629;  DB 11;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMFWVRQAPGKGLEWVATISRYSRYIYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMFWVRQAPGKGLEWVATISRYSRYIYY 60

Qy         61 PDSVKGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCARRPLYGSSPDYWGQGTLVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDSVKGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCARRPLYGSSPDYWGQGTLVTVSS 119


US-13-700-341A-174 (VL)

  Query Match             100.0%;  Score 548;  DB 11;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCSASSSVTYVHWYQQKPGQAPRLLIYDTSKLASGIPAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCSASSSVTYVHWYQQKPGQAPRLLIYDTSKLASGIPAR 60

Qy         61 FSGSGSGTDFTLTISSLEPEDFAVYYCFQGSGYPLTFGSGTKLEMR 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FSGSGSGTDFTLTISSLEPEDFAVYYCFQGSGYPLTFGSGTKLEMR 106


Regarding claim 87, Goeij et al teach the antibody is a full-length antibody which comprises a first Fc and a second Fc, see reference claim 16, in particular.    
Regarding claim 88, Goeji et al teach the antibody or immunoglobulin comprises from human IgG1, IgG2, IgG3 and IgG4, see col. 9, line 27-30, col. 34, line 21-37, col. 37, line 2. 
Regarding claim 89, Goeji et al teach the antibody is effector-function deficient, aka, ADCC has been reduced or even eliminated, see col. 9, lines 35-36, col. 36, line 66-67, col. 37, line 1-45. 
Regarding claim 90, Goeji et al teach the antibody wherein one of the Fc has an amino acid substitution such as Lys, Ala, Thr Met or Leu at positon 409 and the other Fc has an amino acid substitution such as Ala, Val, Gly, Ile or Leu at position 405, numbering according to EU index or vice versa, see col. 37, lines 6-19. 
Regarding claim 93, Goeji et al teach the antibody does not comprise a Cys-Pro-Pro-Cys sequence (hinge sequence), see e.g., col. 37, line 19-21.   

Regarding claim 95, Goeji et al teach the antibody has a mutation in the N-linked glycosylation site such as N297Q, see e.g., col. 27, line 65-66, col. 91, line 32-33, in particular. 
Regarding claim 96, Goeji et al teach the antibody is conjugated to a drug, radioisotope, cytokine or cytotoxic moiety, e.g., taxol, duocarmycin, cytokines, radioisotope, or drugs (col. 28, lines 1-64; col. 37, lines 50 to col. 39, line 41; col. 44, lines 1-67; claims 17-23). 
Regarding claim 99, Goeji et al teach a pharmaceutical composition comprising the reference antibody and a pharmaceutically acceptable carrier, see e.g., col. 44, lines 1-18, in particular.  
Thus, the reference teachings anticipate the claimed invention. 

Claims 84-85, 87-90, 93, 95-96 and 99 are rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by US Patent 9,714,294 (claiming priority to May 27, 2010; PTO 892).
Regarding claim 84 (a) to (f), the ‘294 patent claims a bispecific antibody comprising a first antigen-binding region of an antibody as defined in claim 1, and a second antigen-binding region having a different binding specificity than the first antigen-binding region (genus) whereas instant bispecific antibodies limited to human HER2 and human CD3 (species).  The first antigen-binding region that binds to human epidermal growth factor receptor 2 (HER2), comprising a VH region and a VL region selected from the group consisting of: a) a VH region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NOs:2, 3 and 4, respectively; and a VL region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NO:6, GAS, and SEQ ID NO:7, respectively; b) a VH region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NOs:9, 10 and 11, respectively; and a VL region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NO:13, DAS, and SEQ ID NO:14, respectively; c) a VH region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NOs:16, 17 and 18, respectively; and a VL region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NO:20, GAS, and SEQ ID NO:21, respectively; d) a VH region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID 
Regarding claim 85(a), the issued patent teach VH comprises SEQ ID NO: 1, which is identical to the claimed SEQ ID NO: 165 and VL comprises SEQ ID NO: 5, which is identical to instant SEQ ID NO: 169.
Regarding claim 85(b), the issued patent teach VH comprises SEQ ID NO: 8, which is identical to the claimed SEQ ID NO: 172 and VL comprises SEQ ID NO: 12, which is identical to instant SEQ ID NO: 176.
Regarding claim 85(c), the issued patent teach VH comprises SEQ ID NO: 15, which is identical to the claimed SEQ ID NO: 179 and VL comprises SEQ ID NO: 19, which is identical to instant SEQ ID NO: 183.
Regarding claim 85(d), the issued patent teach VH comprises SEQ ID NO: 22, which is identical to the claimed SEQ ID NO: 186 and VL comprises SEQ ID NO: 26, which is identical to instant SEQ ID NO: 190.
Regarding claim 85(e), the issued patent teach VH comprises SEQ ID NO: 29, which is identical to the claimed SEQ ID NO: 193 and VL comprises SEQ ID NO: 33, which is identical to instant SEQ ID NO: 197. 

Regarding claim 87, the ‘294 patent teaches the antibody is a full-length antibody which comprises a first Fc and a second Fc, see reference claim 16, in particular.    
Regarding claim 88, the ‘294 patent teaches the antibody or immunoglobulin comprises from IgG1, IgG2, IgG3 and IgG4, see col. 22, reference claims 41-42. 
Regarding claim 89, the ‘294 patent teaches the antibody is effector-function deficient, lacks ADCC function, see col. 25, line 23-30. 
Regarding claim 90, the ‘294 patent teaches the antibody wherein one of the Fc has an amino acid substitution such as Lys, Ala, Thr Met or Leu at positon 409 and the other Fc has an amino acid substitution such as Ala, Val, Gly, Ile or Leu at position 405, numbering according to EU index or vice versa, see col. 24, line 60-67, col. 25, in particular. 
Regarding claim 93, the ‘294 patent teaches the antibody does not comprise a Cys-Pro-Pro-Cys sequence (hinge sequence), see e.g., col. 25, line 2. 
Regarding claim 95, the ‘769 patent teaches the antibody has a mutation in the N-linked glycosylation site such as N297Q, see e.g., col. 27, line 65-66, col. 91, line 32-33, in particular. 
Regarding claim 96, the ‘294 patent teaches the antibody is conjugated to a drug, radioisotope, cytokine or cytotoxic moiety, e.g., taxol, cytokines, radioisotope, or drugs, see col. 25, line 31 to col. 27, reference claims 17-21.
Regarding claim 99, the ‘294 patent teaches a pharmaceutical composition comprising the reference antibody and a pharmaceutically acceptable carrier, see reference claims 22-23, in particular.  
Thus, the reference teachings anticipate the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 87, 90-91 and 94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 9,862,769 (Goeij et al hereafter, claiming priority to May 27, 2010; PTO 892) or by US Patent 9,714,294 (claiming priority to May 27, 2010; PTO 892) each in view of WO2005070963 (Watkins hereafter, published August 4, 2005; PTO 892). 
The teachings of Goeij and the ‘294 patent have been discussed supra. 

However, Watkins further teaches bispecific antibody that binds to p185HER2/CD3, see p. 104, lines 2-3.  Watkins teaches a wild type f allotype of human IgG1 Fc (aka parent) comprises the amino acid sequence of SEQ ID NO: 11, which is identical to the claimed SEQ ID NO: 247, see entire document, p. 26, lines 4-7, p. 55, sequence alignment below.
Query Match             100.0%;  Score 1767;  DB 7;  Length 330;
  Best Local Similarity   100.0%;  
  Matches  330;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGG 120

Qy        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180

Qy        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 240

Qy        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300

Qy        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330
              ||||||||||||||||||||||||||||||
Db        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330


It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to substitute a known IgG1 Fc in the HER2/CD3 bispecific antibody of Goeji or the ‘294 patent for another, e.g., human IgG1 Fc as taught by Watkins to arrive at the claimed invention with a reasonable expectation of success, e.g., bispecific antibody comprising the wild type Fc capable of mediate antibody-dependent cell-mediated cytotoxicity (ADCC) effector function for treating HER2 expressing cancer. 
The person of ordinary skill would have had a reasonable expectation of success in selecting Fc from a f allotype of human IgG1 of Watkins in the bispecific antibody that binds to human HER2 and human CD3 of Goeij or the ‘294 patent because Watkins teaches the native/parent Fc from human IgG1 is expected to reduce immunogenicity when administering the antibody to human subject and the Fc from IgG1 confers antibody-dependent cell-mediated cytotoxicity (ADCC), see p. 15. 
Furthermore, the substitution does not change the operation of the bispecific protein of Goeij or the ’294 patent.  It merely reduces immunogenicity of the antibody when administering to a cancer patient.
“The substitution of a known element for another is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
“The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 84-90, 92-93, 95-96 and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of U.S. Patent No. 9,862,769. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and patented claims are drawn to bispecific antibodies comprising a first antigen-binding region that binds to HER2 and a second region that binds to CD3 wherein the first antigen-binding region that binds to HER2 comprises a VH of SEQ ID NO: 164 and a VL of SEQ ID NO: 165, which are identical to instant SEQ ID NO: 165 and SEQ ID NO: 169, respectively, and wherein the second CD3 binding region comprises a VH of  SEQ ID NO: 173 and a VL of SEQ ID NO: 174, which are identical to instant SEQ ID NO: 240, and SEQ ID NO: 241, respectively.  
The patent’s VH region of SEQ ID NO: 164 comprises the claimed CDR1, CDR2 and CDR3 of  SEQ ID NO: 166, 167 and 168, respectively, see sequences above in bold above, and reference claim 1.
The patent’s VL region of SEQ ID NO: 165 comprises the claimed SEQ ID NO: 170, GAS and SEQ ID NO: 171, respectively, see sequence alignment above, reference claim 1, in particular. 
U.S. Patent No. 9,862,769 also claim the antibody is conjugated to a cytotoxic moiety (Taxol, maytansine), a cytokine (IL-2), or a radioisotope; the antibody is in a pharmaceutical composition with a pharmaceutically acceptable carrier.

Regarding claim 88, the ‘769 patent teaches the antibody or immunoglobulin comprises from human IgG1, IgG2, IgG3 and IgG4, see col. 9, line 27-30, col. 34, line 21-37, col. 37, line 2. 
Regarding claim 89, the ‘769 patent teaches the antibody is effector-function deficient, aka, ADCC has been reduced or even eliminated, see col. 9, lines 35-36, col. 36, line 66-67, col. 37, line 1-45. 
Regarding claim 90, the ‘769 patent teaches the antibody wherein one of the Fc has an amino acid substitution such as Lys, Ala, Thr Met or Leu at positon 409 and the other Fc has an amino acid substitution such as Ala, Val, Gly, Ile or Leu at position 405, numbering according to EU index or vice versa, see col. 37, lines 6-19. 
Regarding claim 93, the ‘769 patent teaches the antibody does not comprise a Cys-Pro-Pro-Cys sequence (hinge sequence), see e.g., col. 37, line 19-21.   Claim 92 is included as Goeji et al teach the antibody is asymmetric (aka one Fc comprises hinge sequence, col., 40, line 49) and the other Fc lacks a hinge sequence, see col. 
Regarding claim 95, the ‘769 patent teaches the antibody has a mutation in the N-linked glycosylation site such as N297Q, see e.g., col. 27, line 65-66, col. 91, line 32-33, in particular. 
Regarding claim 96, the ‘769 patent teaches the antibody is conjugated to a drug, radioisotope, cytokine or cytotoxic moiety, e.g., Taxol, duocarmycin, cytokines, radioisotope, or drugs (col. 28, lines 1-64; col. 37, lines 50 to col. 39, line 41; col. 44, lines 1-67; claims 17-23). 
Regarding claim 99, the ‘769 patent teaches a pharmaceutical composition comprising the reference antibody and a pharmaceutically acceptable carrier, see e.g., col. 44, lines 1-18, claims 22-23, in particular.  


Claims 84-85, 90, 92-93, 95-96 and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-21, 30-38, 41-42 of U.S. Patent No. 9,714,294. Although the claims differ only in scope.  
The ‘294 patent claims a bispecific antibody comprising a first antigen-binding region of an antibody as defined in claim 1, and a second antigen-binding region having a different binding specificity than the first antigen-binding region (genus) whereas instant bispecific antibodies limited to human HER2 and human CD3 (species).  The first antigen-binding region that binds to human epidermal growth factor receptor 2 (HER2), comprising a VH region and a VL region selected from the group consisting of: a) a VH region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NOs:2, 3 and 4, respectively; and a VL region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NO:6, GAS, and SEQ ID NO:7, respectively; b) a VH region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NOs:9, 10 and 11, respectively; and a VL region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NO:13, DAS, and SEQ ID NO:14, respectively; c) a VH region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NOs:16, 17 and 18, respectively; and a VL region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NO:20, GAS, and SEQ ID NO:21, respectively; d) a VH region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NOs:23, 24 and 25, respectively; and a VL region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NO:27, GAS, and SEQ ID NO:28, respectively; e) a VH region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NOs:30, 31 and 32, respectively; and a VL region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NO:34, GAS, and SEQ ID NO:35, respectively; and f) a VH region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NOs:37, 38 and 39, respectively; and a VL region comprising the CDR1, CDR2 and CDR3 sequences of SEQ ID NO:41, GAS, and SEQ ID NO:42, respectively, which are identical to instant claim 84 (a) to (f).  The ‘294 patent also teaches the second binding domain binds to a second antigen, e.g., CD3, see reference claim 38, col. 28, line 10. 
Regarding claim 85(a), the issued patent teach VH comprises SEQ ID NO: 1, which is identical to the claimed SEQ ID NO: 165 and VL comprises SEQ ID NO: 5, which is identical to instant SEQ ID NO: 169.

Regarding claim 85(c), the issued patent teach VH comprises SEQ ID NO: 15, which is identical to the claimed SEQ ID NO: 179 and VL comprises SEQ ID NO: 19, which is identical to instant SEQ ID NO: 183.
Regarding claim 85(d), the issued patent teach VH comprises SEQ ID NO: 22, which is identical to the claimed SEQ ID NO: 186 and VL comprises SEQ ID NO: 26, which is identical to instant SEQ ID NO: 190.
Regarding claim 85(e), the issued patent teach VH comprises SEQ ID NO: 29, which is identical to the claimed SEQ ID NO: 193 and VL comprises SEQ ID NO: 33, which is identical to instant SEQ ID NO: 197. 
Regarding claim 85(f), the issued patent teach VH comprises SEQ ID NO: 36, which is identical to the claimed SEQ ID NO: 200 and VL comprises SEQ ID NO: 40, which is identical to instant SEQ ID NO: 204.
Regarding claim 88, the ‘294 patent further teaches 
Regarding claim 87, the ‘294 patent teaches the antibody is a full-length antibody which comprises a first Fc and a second Fc, see reference claim 16, in particular.    
Regarding claim 88, the ‘294 patent teaches the antibody or immunoglobulin comprises from IgG1, IgG2, IgG3 and IgG4, see col. 22, reference claims 41-42. 
Regarding claim 89, the ‘294 patent teaches the antibody is effector-function deficient, lacks ADCC function, see col. 25, line 23-30. 
Regarding claim 90, the ‘294 patent teaches the antibody wherein one of the Fc has an amino acid substitution such as Lys, Ala, Thr Met or Leu at positon 409 and the other Fc has an amino acid substitution such as Ala, Val, Gly, Ile or Leu at position 405, numbering according to EU index or vice versa, see col. 24, line 60-67, col. 25, in particular. 

Regarding claim 95, the ‘769 patent teaches the antibody has a mutation in the N-linked glycosylation site such as N297Q, see e.g., col. 27, line 65-66, col. 91, line 32-33, in particular. 
Regarding claim 96, the ‘294 patent teaches the antibody is conjugated to a drug, radioisotope, cytokine or cytotoxic moiety, e.g., taxol, cytokines, radioisotope, or drugs, see col. 25, line 31 to col. 27, reference claims 17-21.
Regarding claim 99, the ‘294 patent teaches a pharmaceutical composition comprising the reference antibody and a pharmaceutically acceptable carrier, see reference claims 22-23, in particular.  
 
Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644